In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00005-CR

TIMOTHY LYN JARRARD, Appellant              §    On Appeal from the 396th District Court

                                            §    of Tarrant County (1482908D)

V.                                          §    August 28, 2019

                                            §    Justice Lee Ann Dauphinot

THE STATE OF TEXAS                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment on count two. The judgment on count two is

modified to require lifetime sex-offender registration. It is ordered that the judgment

of the trial court on count two is affirmed as modified. It is ordered that the

judgments of the trial court on counts one, three, and five are affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Lee Ann Dauphinot_____________
                                          Justice Lee Ann Dauphinot